Name: Commission Regulation (EC) No 2426/96 of 18 December 1996 concerning the stopping of fishing for horse mackerel by vessels flying the flag of a Member State
 Type: Regulation
 Subject Matter: fisheries;  economic geography;  maritime and inland waterway transport
 Date Published: nan

 20 . 12 . 96 [ ENl Official Journal of the European Communities No L 331 /3 COMMISSION REGULATION (EC) No 2426/96 of 18 December 1996 concerning the stopping of fishing for horse mackerel by vessels flying the flag of a Member State or registered in a Member State have reached the share of the total allowable catches available to the Community for 1996, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system ap ­ plicable to the common fisheries policy ('  ), as amended by Regulation (EC) No 2870/95 (2), and in particular Article 21 (3) thereof, Whereas Council Regulation (EC) No 3074/95 of 22 December 1995 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1996 and certain conditions under which they may be fished (3), as last amended by Regulation (EC) No 2366/96 (4), provides for horse mackerel shares of total allowable catches available to the Community for 1996; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the share of the total allowable catches available to the Community", Whereas, according to the information communicated to the Commission , catches of horse mackerel in the waters of ICES divisions V b (EC zone), VI, VII, VIII a , b , d, e , XII and XIV by vessels flying the flag of a Member State HAS ADOPTED THIS REGULATION: Article 1 Catches of horse mackerel in the waters of ICES divisions V b (EC zone), VI, VII , VIII a, b, d, e , XII and XIV by vessels flying the flag of a Member State or registered in a Member State are deemed to have exhausted the share of the total allowable catches available to the Community for 1996 . Fishing for horse mackerel in the waters of ICES divisions Vb (EC zone), VI, VII, VIII a, b , d , e , XII and XIV by vessels flying the flag of a Member State or registered in a Member State is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of entry into force of this Regulation . Article 2 This Regulation shall enter into force on the day fol ­ lowing that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 December 1996 . For the Commission Emma BONINO Member of the Commission (') OJ No L 261 , 20 . 10 . 1993, p. 1 . (2) OJ No L 301 , 14. 12. 1995, p. 1 . 0 OJ No L 330, 30 . 12 . 1995, p. 1 . 4 OJ No L 323, 13 . 12 . 1996, p. 1 .